Citation Nr: 0737946	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  04-01 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for residuals of 
cesarean sections.

2.  Entitlement to service connection for residuals of an 
ectopic pregnancy correction.

3.  Entitlement to service connection for hysterectomy


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from April 1987 to April 
1990.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision by the Boise, 
Idaho Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In that decision, the RO denied 
service connection for hypertension, a left foot disability, 
residuals of cesarean sections, residuals of an ectopic 
pregnancy correction, and hysterectomy.

In a May 2006 decision, the Board denied service connection 
for hypertension.  The Board remanded the other claims on 
appeal for the development of additional evidence.  In a May 
2007 rating decision, the RO granted service connection for a 
left foot disability, described as plantar fasciitis.


FINDINGS OF FACT

1.  The veteran has two lower abdominal scars residual to two 
cesarean sections and an ectopic pregnancy correction during 
service.

2.  The veteran's 1996 hysterectomy, in response to 
hypermenorrhea and menometrorrhagia, has not been medically 
linked to disease, injury, or other events during her 
service.


CONCLUSIONS OF LAW

1.  Two lower abdominal scars were incurred in service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007).

2.  A hysterectomy was not incurred in service, and was not 
proximately due to or the result of any service-connected 
disease or injury.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. 
§§ 3.303, 3.310(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).  VA must request 
that the claimant provide any evidence in the claimant's 
possession that pertains to a claim. 38 C.F.R. § 3.159 
(2007).

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  The notice must be provided to a claimant before 
the initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App.112 (2004).  The notice requirements 
may be satisfied if any errors in the timing or content of 
such notice are not prejudicial to the claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notices in a June 2002 
letter and a May 2007 supplemental statement of the case 
(SSOC).  The RO issued the May 2007 SSOC after the initial 
adjudication.  While the required notices were not completed 
prior to the initial adjudication, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
veteran has not alleged any prejudice as a result of the 
untimely notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  In the May 
2006 remand, the Board instructed the RO to ask the veteran 
to identify the physicians and facilities who treated her for 
conditions that led to the 1996 hysterectomy, and instructed 
the RO to obtain records of the treatment the veteran 
identified.  In June 2006, the RO asked the veteran to 
provide that information.  The veteran did not respond to 
that request.  Therefore, the Board concludes that all known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file.  
VA has substantially complied with the notice and assistance 
requirements, and the veteran is not prejudiced by a decision 
on the claims before the Board at this time.

Service Connection Claims

During service, the veteran gave birth through cesarean 
sections in July 1988 and February 1990.  In March 1989, she 
underwent abdominal surgery which addressed an ectopic 
pregnancy.  She asserts that the cesarean sections and 
ectopic pregnancy correction resulted in ongoing menstrual 
problems and in scars.  She contends that chronic problems 
related to the surgeries during service led to a hysterectomy 
that was performed after service, in 1996.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007).  Pregnancy 
and childbirth are not disabilities for VA rating purposes; 
however, chronic residuals of medical or surgical 
complications of pregnancy may be disabilities for VA rating 
purposes.  38 C.F.R. § 4.116, Note 1 (2007).  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107.

The veteran's service medical records reflect that her 
pregnancy was confirmed by testing in November 1987.  She was 
admitted in active labor to a service hospital on June 30, 
1988.  On July 1, 1988, due to arrest of descent of the 
infant, cesarean section was performed to deliver the infant.  
In the days following the delivery, the veteran developed a 
fever, and was found to have post cesarean section 
endometritis, which was treated with antibiotics.  Outpatient 
treatment notes from August and September 1988 indicate that 
the veteran had mid-cycle vaginal bleeding, and intermittent 
spotting and abdominal cramping.  In December 1988 and 
January 1989, she had treatment for urinary tract infections.

In March 1989, the veteran was seen with vaginal bleeding, 
abdominal cramps, and conflicting results on pregnancy tests.  
She was admitted to a service hospital, and diagnostic 
laparoscopy revealed ectopic pregnancy.  The surgeon cleared 
the fallopian tube.  In May 1989, the veteran sought 
outpatient treatment for abdominal cramping.  A pregnancy 
test performed later in May 1989 was positive.  The veteran's 
infant was delivered by cesarean section in February 1990.  
Two weeks after the delivery, the veteran reported pain with 
urination.  The veteran's service medical records do not 
indicate whether she had a medical examination at the time of 
her separation from service in April 1990.

The claims file contains records of post-service medical 
treatment of the veteran at a service facility from April 
1990 to May 1992.  In August 1990 and November 1990, she 
received treatment for urinary tract infections.  In December 
1990, she was seen for irregular menstrual cycles, heavier 
and longer periods, and dyspareunia.  In March 1992, she 
reported having had cryo surgery of the cervix on two 
occasions.  She had treatment for a urinary tract infection 
in May 1992.

In August 1996, the veteran was admitted to a private 
hospital with a preoperative diagnosis of hypermenorrhea and 
menometrorrhagia.  She underwent a hysterectomy.  The surgeon 
noted possible endometriosis at the left ovary, and adhesions 
on the uterine wall suggestive of cesarean sections.  The 
surgeon listed a postoperative diagnosis of possible 
endometriosis.  Private medical records show that the veteran 
was seen in October 2000 for vaginal bleeding.  The treating 
physician took a biopsy of a vaginal lesion, which was found 
to be benign.

In August 2006, a VA physician reviewed the veteran's service 
medical records, and provided opinions regarding the etiology 
of the veteran's gynecological conditions.  The physician 
stated that endometritis, which the veteran had after the 
cesarean section in 1988, is not known to lead to 
endometriosis.  He noted that "endometriosis is a known 
cause for pelvic adhesions, and may increase the risk for 
ectopic pregnancy."  The physician concluded:

The most likely explanation for the 
pelvic adhesions around the left ovary, 
increased risk for ectopic pregnancy, and 
pelvic pain would be the endometriosis 
which may actually have predated the C-
section.  Endometriosis is known to be a 
chronic disorder that may be suppressed 
by pregnancy and may not be evident at 
the time of C-section, but may become 
symptomatic at a later date after the C-
section.

On VA examination in November 2006, the examining physician 
noted two well healed, horizontal, 15 centimeter scars on the 
lower abdomen.  The scars were not adhered to underlying 
tissue.

The veteran underwent three surgeries on the lower abdomen 
during service, and one after service.  She has reported that 
one or more of the surgeries was performed at the area of a 
previous incision.  She has two scars on the lower abdomen.  
It is not clear whether either of the scars is solely or 
partially attributable to the post-service hysterectomy.  
Giving the benefit of the doubt to the veteran, the Board 
grants service connection for the two scars, as residual to 
two cesarean sections and an ectopic pregnancy correction 
during service.

The veteran underwent a hysterectomy in 1996 following a 
history of hypermenorrhea and menometrorrhagia.  The treating 
physician noted possible endometriosis at that time.  A VA 
physician who examined the veteran in 2006 indicated that it 
was possible that the veteran had endometriosis before her 
pregnancies.  There is no clear medical finding, however, as 
to when the veteran's endometriosis began.  There is no 
medical finding or opinion that clearly links the veteran's 
1996 hysterectomy to any disease or injury during service.  
Therefore, the preponderance of the evidence is against 
service connection for the hysterectomy.


ORDER

Entitlement to service connection for two lower abdominal 
scars, residual to two cesarean sections and an ectopic 
pregnancy correction, is granted.

Entitlement to service connection for a hysterectomy is 
denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


